SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1145
CA 11-00459
PRESENT: FAHEY, J.P., CARNI, SCONIERS, GORSKI, AND MARTOCHE, JJ.


MICHAEL J. CAMPBELL, PLAINTIFF-RESPONDENT,

                     V                                              ORDER

MITCHELL S. NUSBAUM, DEFENDANT-APPELLANT.


EGGER & LEEGANT, ROCHESTER, RIVKIN RADLER LLP, UNIONDALE (MELISSA
MURPHY OF COUNSEL), FOR DEFENDANT-APPELLANT.

CERULLI, MASSARE & LEMBKE, ROCHESTER (MATTHEW R. LEMBKE OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Harold L. Galloway, J.), entered November 22, 2010 in a personal
injury action. The judgment awarded plaintiff money damages upon a
jury verdict.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   November 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court